Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Darian Blaine Morsman, Appellant
No. 06-12-00199-CR	v.
The State of Texas, Appellee

Appeal from the 6th District Court of Lamar County, Texas (Tr. Ct. No. 24762).  Opinion delivered by Chief Justice Morriss, Justice Carter and Justice Moseley participating.

As stated in the Court's opinion of this date, we find there was partial error in the judgment of the court below.  Therefore, we modify the trial court's judgment to delete $350.00 in attorney's fees from the assessment of court costs.  As modified, the judgment of the trial court is affirmed.
We note that the appellant, Darian Blaine Morsman, has adequately indicated his inability to pay costs of appeal.  Therefore, we waive payment of costs.


RENDERED MAY 21, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk